Name: Council Regulation (EEC) No 2322/90 of 24 July 1990 on the conclusion of the protocol establishing, for the period 1 January 1990 to 31 December 1991, the fishing rights and financial compensation provided for in the agreement between the European Economic Community and the government of the Republic of Guinea on fishing off the coast of Guinea
 Type: Regulation
 Subject Matter: agricultural policy;  prices;  foodstuff;  agri-foodstuffs
 Date Published: nan

 No L 212 / 14 9 . 8 . 90Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2322/90 of 24 July 1990 on the conclusion of the Protocol establishing, for the period 1 January 1990 to 31 December 1991 , the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic ofGuinea on fishing off the coast of Guinea THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 155 (2 ) (b ) thereof, Article 1 The Protocol establishing, for the period 1 January 1990 to 31 December 1991 , the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic ofGuinea on fishing off the Guinean coast is hereby approved on behalf of the Community . The text of the Protocol is attached to this Regulation . Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas , pursuant to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast ( 2), signed in Conakry on 7 February 1983 , as last amended by the Agreement signed in Brussels on 28 July 1987 ( 3 ) and extended until 31 December 1989 by an Agreement in the form of an exchange of letters , the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed to the Agreement; Article 2 With a view to taking into consideration the interests of the Canary Islands, the Agreement referred to in Article 1 and , in so far as is necessary for its application, the provisions of the common fisheries policy relating to the conservation and management of fishery resources shall also apply to vessels flying the flag of Spain , which are recorded on a permanent basis in the registers of the relevant authorities at local level ('registros de base') in the Canary Islands , under the conditions specified in Note 6 to Annex I to Council Regulation (EEC) No 1135 / 88 of 7 March 1988 concerning the definition of the concept of 'originating products' and methods of administrative cooperation in trade between the customs territory of the Community , Ceuta and Melilla and the Canary Islands ( 4 ), as amended by Regulation (EEC) No 3902/ 89 ( 5 ). Whereas , as a result of these negotiations, a new Protocol establishing, for the period 1 January 1990 to 31 December 1991 , the fishing rights and financial compensation provided for in the abovementioned Agreement was initialled on 14 December 1989 ; Whereas , pursuant to Article 155 (2 ) -(b ) of the Act of Accession , it is for the Council to determine the procedures appropriate to take into consideration all or part of the interests of the Canary Islands when it adopts decisions, case by case, particularlywith a view to the conclusion of fisheries agreements with third countries ; whereas the case in point calls for the said procedures to be determined ; Whereas it is in the Community's interest to approve the new Protocol , Article 3 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities .0 ) Opinion delivered on 13 July 1990 (not yet published in the Official Journal ). ( 2 ) OJ No L 111 , 27 . 4 . 1983 , p. 1 . ( 3 ) OJ No L 29 , 30 . 1 . 1987 , p. 9 . ( 4 ) OJ No L 114 , 2 . 5 . 1988 , p . 1 . ( 5 ) OJ No L 375 , 23 . 12 . 1989 , p . 5 . 9 . 8 . 90 No L 212 / 15Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1990. For the Council The President C. MANNINO